Citation Nr: 0208604	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for the service-
connected polymyoclonus multiplex, currently evaluated as 30 
percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to September 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.

In the prosecution of his claim for an increased rating for 
the service-connected polymyoclonus multiplex, the veteran 
has averred that he is unable to work due to this condition.  
As this issue has not been developed for appellate 
consideration, it is referred to the RO for the appropriate 
action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  A competent diagnosis of PTSD based on a verified 
stressor is not shown; the veteran did not engage in combat 
with the enemy during service. 

3.  The veteran's service-connected polymyoclonus multiplex 
is currently shown to be symptomatic of facial and extremity 
tics and involuntary jerks, which are productive of an 
inability to perform household tasks or drive, and cause 
stuttering and slurring of his speech, to the point he can 
not be understood.


CONCLUSIONS OF LAW

1.  PTSD due to disease or injury that was incurred in 
service is not shown.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).

2.  The criteria for the assignment of a 60 percent rating 
for the service-connected polymyoclonus multiplex have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a 
including Diagnostic Codes 8103, 8104, 8105 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran avers that the stress of working long hours in 
his food service MOS while in Germany caused PTSD. 

Review of the veteran's service medical records shows that he 
was assessed with myoclonus, and that a medical evaluation 
board was recommended.  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001); see 
also Cohen v. Brown, 10 Vet. Appellant. 128 (1997).  

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

A careful review of the record shows that (1) PTSD has not 
been diagnosed, (2) the veteran had active service from June 
1979 to September 1992, with an MOS in Food Service and 3 
years overseas service in Germany, and (3) review of the 
veteran's records shows no indication of combat service.  

The veteran claims that he has been diagnosed with PTSD in a 
VA record dated April 5, 1998.

However, the Board must point out that the veteran underwent 
treatment at a VA Hospital from March 31, 1998 to April 9, 
1998 for his service-connected disability. Review of those 
records show only that he was diagnosed with motor tics 
precipitated by emotional stress.  

Other than a clinical note showing that the veteran reported 
a history of PTSD to an examiner, the record is devoid of 
findings or diagnoses of this condition.  The veteran was 
examined for VA in June 1999 at which time the psychological 
examiner specifically found that PTSD was not present.  
Instead, the veteran was assessed with generalized anxiety 
disorder.

Further, the Board finds that a stressor has neither been 
alleged nor shown.  Review of the veteran's service records 
also indicates that he did not participate in combat, and in 
fact, he has made no such allegations.  As there is no 
diagnosis of PTSD, it follows that there is no medical 
evidence relating such a condition to service.  As the 
preponderance of the evidence is against the claim, service 
connection for PTSD is denied.  


II.  Polymyoclonus multiplex, currently evaluated as 30 
percent disabling.

Review of the veteran's service medical records shows that he 
was assessed with myoclonus, and that a medical evaluation 
board was recommended.  Service connection was subsequently 
established for polymyoclonus multiplex, currently evaluated 
as 30 percent disabling.  The veteran avers that his 
disability has increased in severity, and that a greater 
rating is warranted.  

A careful review of the record shows that the veteran has 
been extensively evaluated for this condition.  This evidence 
includes, but is not limited to:  an EEG report, dated 
September 1995; VA and private outpatient treatment records; 
a Duke University hospital report, and a report from J.H.M., 
both received March 1998; an East Carolina Neurological 
examination report, dated May 1999; and a psychological 
examination, dated June 1999.  The veteran was also afforded 
a neurology examination for VA in November 2001.  

The Board notes that the veteran has been evaluated for 
Sydenham's chorea; paroxysmal multifocal myoclonus; 
polymyoclonus, multiplex; a somatoform disorder; as well as a 
generalized anxiety disorder.  

The veteran was referred to a VA hospital in March 1998, for 
further testing after evaluation at Duke University Hospital.  
An epileptic or seizure disorder was ruled out by specialized 
testing, to include an awake and sleep EEG study, as well as 
an MRI study of his brain.  The conclusion at the end of his 
VA treatment shows that he was diagnosed with motor tics 
precipitated by emotional stress.  

Additionally, the evidence also reveals that evidence of 
rheumatic etiology or chorea was not found on subsequent 
examinations.  

In November 2001, the neurological examiner reported that the 
veteran currently has repetitive myoclonic contraction of the 
face and arms, with tics present throughout the day.  These 
tics and involuntary jerks prevent him from holding hot 
substances in his hand, cause stuttering and slurring of his 
speech to the point he can not be understood, and prevent him 
from driving.  

Additional notations within the record note the veteran's 
complaints that he can no longer participate in sports or 
complete household chores such as taking out the trash or 
operating a push lawn mower due to his tics and involuntary 
jerks.  He manifests these symptoms while awake and while 
sleeping.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is presently receiving a 30 percent rating for 
his service-connected disability, pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8105, which rates chorea.  The Board 
determines, however, that the veteran's service-connected 
polymyoclonus multiplex is more appropriately rated under 
Diagnostic Code 8104, paramyoclonus multiplex (convulsive 
state, myoclonic type).  See 38 C.F.R. § 4.20; Butts v. 
Brown, 5 Vet. App. 532 (1993).  

The instructions under that DC are to rate as tic; 
convulsive.  Severe cases are assigned a 60 percent rating, 
which is the highest rating available under DC 8104.  After a 
review of the entire evidence of record, the Board determines 
that the veteran's service-connected disability is of such 
severity to warrant a 60 percent evaluation under Diagnostic 
Code 8104.  However, the evidence does not show that a rating 
greater than 60 percent is warranted.  The veteran has not 
been diagnosed with chorea.  In the absence of any objective 
medical findings consistent with pronounced Syndenham's 
chorea, the Board finds no basis to assign a higher schedular 
rating by analogy to DC 8105.  In conclusion, the current 
medical evidence is consistent with no more than a 60 percent 
schedular rating.  

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment an increased rating in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  It has 
not been shown by the competent, credible evidence of record 
that the veteran's service-connected condition, alone, has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise presents such an exceptional or unusual disability 
picture as to render application of the normal schedular 
rating criteria impractical.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to refer or remand the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claims on appeal has, to the extent possible, been 
accomplished.

Through the statement of the case, supplemental statements of 
the case, the June 2000 Board remand, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  In addition, as there is no indication that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has arranged for 
the veteran to undergo VA examinations in connection with the 
claim for increase, most recently at the request of the 
Board, and has obtained VA outpatient treatment records from 
the VA medical facility identified by the veteran.  The Board 
notes that neither the veteran nor his representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  


ORDER

Entitlement to PTSD is denied.  

A rating of 60 percent for the service-connected 
polymyoclonus multiplex is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.




		
	M. E. Larkin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

